

116 S514 RS: Deborah Sampson Act
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 536116th CONGRESS2d SessionS. 514IN THE SENATE OF THE UNITED STATESFebruary 14, 2019Mr. Tester (for himself, Mr. Boozman, Mrs. Capito, Mrs. Blackburn, Ms. Stabenow, Mr. Schatz, Ms. Sinema, Ms. Warren, Mr. Menendez, Ms. Hassan, Mr. Reed, Mr. Whitehouse, Ms. Baldwin, Ms. Duckworth, Mr. Blumenthal, Mrs. Shaheen, Mrs. Murray, Ms. Cortez Masto, Mr. Van Hollen, Ms. Harris, Mrs. Gillibrand, Mr. Merkley, Mr. Booker, Mr. Casey, Mr. Brown, Mr. Peters, Mrs. Feinstein, Mr. Sanders, Ms. McSally, Mr. Markey, Mr. Sullivan, Mr. King, Ms. Smith, Mr. Kaine, Ms. Hirono, Mr. Moran, Mr. Cramer, Mr. Coons, Ms. Klobuchar, Mr. Cornyn, Mr. Durbin, Mr. Warner, Mr. Jones, Ms. Rosen, Ms. Collins, Mr. Wyden, Ms. Murkowski, Mr. Gardner, Mr. Manchin, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsSeptember 15, 2020Reported by Mr. Moran, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title 38, United States Code, to improve the benefits and services provided by the Department of Veterans Affairs to women veterans, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Deborah Sampson Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Readjustment and Related AssistanceSec. 101. Provision of reintegration and readjustment services to veterans and family members in group retreat settings.Sec. 102. Expansion of capabilities of Women Veterans Call Center to include text messaging.TITLE II—Legal and Supportive ServicesSec. 201. Department of Veterans Affairs public-private partnership on legal services for women veterans.Sec. 202. Additional amount for Supportive Services for Veteran Families grant program to support organizations that have a focus on providing assistance to women veterans and their families.Sec. 203. Gap analysis of Department of Veterans Affairs programs that provide assistance to women veterans who are homeless.TITLE III—Newborn CareSec. 301. Extension of period of eligibility for care for newborn children from the Department of Veterans Affairs.TITLE IV—Eliminating Barriers to AccessSec. 401. Women Veterans Retrofit Initiative.Sec. 402. Staffing of women's health primary care providers at medical facilities of the Department of Veterans Affairs.Sec. 403. Additional funding for primary care and emergency care clinicians in Women Veterans Health Care Mini-Residency Program.Sec. 404. Establishment of women veteran training module for non-Department of Veterans Affairs health care providers.Sec. 405. Study on staffing of Women Veteran Program Manager program at medical centers of the Department of Veterans Affairs and training of staff.TITLE V—Data Collection and ReportingSec. 501. Requirement for collection and analysis of data on Department of Veterans Affairs benefits and services and disaggregation of such data by sex and minority status.Sec. 502. Report on availability of prosthetics for women veterans from the Department of Veterans Affairs.Sec. 503. Requirement for Department of Veterans Affairs internet website to provide information on services available to women veterans.Sec. 504. Report on locations where women veterans are using health care from Department of Veterans Affairs.Sec. 505. Report on models of medical facilities of Department of Veterans Affairs for the treatment of women.Sec. 506. Report on staffing of Department of Veterans relating to the treatment of women.IReadjustment and related assistance101.Provision of reintegration and readjustment services to veterans and family members in group retreat settings(a)In generalSection 1712A of title 38, United States Code, is amended—(1)in subsection (a)(1)(B)—(A)in clause (ii), by redesignating subclauses (I) and (II) as items (aa) and (bb);(B)by redesignating clauses (i) and (ii) as subclauses (I) and (II);(C)in the matter preceding subclause (I), as redesignated by subparagraph (B), by striking Counseling and inserting (i) Counseling; and(D)by adding at the end the following new clause:(ii)(I)Except as provided in subclause (IV), counseling furnished to an individual under subparagraph (A) may include reintegration and readjustment services described in subclause (II) furnished in group retreat settings.(II)Reintegration and readjustment services described in this subclause are the following:(aa)Information on reintegration of the individual into family, employment, and community.(bb)Financial counseling.(cc)Occupational counseling.(dd)Information and counseling on stress reduction.(ee)Information and counseling on conflict resolution.(ff)Such other information and counseling as the Secretary considers appropriate to assist the individual in reintegration into family, employment, and community.(III)In furnishing reintegration and readjustment services under subclause (I), the Secretary shall offer women the opportunity to receive such services in group retreat settings in which the only participants are women.(IV)An individual referred to in subparagraph (C)(v) may receive reintegration and readjustment services under subclause (I) only if the individual receives such services with a family member described in subclause (I) or (II) of such subparagraph..(b)Request for servicesSubsection (a)(2) of such section is amended—(1)by striking Upon and inserting (A) Upon;(2)by striking paragraph (1)(B) and inserting paragraph (1)(B)(i); and(3)by adding at the end the following new subparagraph:(B)Upon the request of an individual described in paragraph (1)(C), the Secretary shall furnish the individual reintegration and readjustment services in group retreat settings under paragraph (1)(B)(ii)..102.Expansion of capabilities of Women Veterans Call Center to include text messagingThe Secretary of Veterans Affairs shall expand the capabilities of the Women Veterans Call Center of the Department of Veterans Affairs to include a text messaging capability.IILegal and supportive services201.Department of Veterans Affairs public-private partnership on legal services for women veterans(a)Partnership requiredThe Secretary of Veterans Affairs shall establish a partnership with at least one nongovernmental organization to provide legal services to women veterans.(b)FocusThe focus of the partnership established under subsection (a) shall be on the 10 highest unmet needs of women veterans as set forth in the most recently completed Community Homelessness Assessment, Local Education and Networking Groups for Veterans (CHALENG for Veterans) survey.202.Additional amount for Supportive Services for Veteran Families grant program to support
			 organizations that have a focus on providing assistance to women veterans
 and their familiesSection 2044(e) of title 38, United States Code, is amended—(1)in paragraph (1), by adding at the end the following new subparagraph:(F)$400,000,000 for each of fiscal years 2020 through 2022.; and(2)by adding at the end the following new paragraph:(4)Not less than $20,000,000 shall be available under paragraph (1)(H) for the provision of financial assistance under subsection (a) to organizations that have a focus on providing assistance to women veterans and their families..203.Gap analysis of Department of Veterans Affairs programs that provide assistance to women veterans
 who are homeless(a)In generalThe Secretary of Veterans Affairs shall complete an analysis of programs of the Department of Veterans Affairs that provide assistance to women veterans who are homeless or precariously housed to identify the areas in which such programs are failing to meet the needs of such women.(b)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the analysis completed under subsection (a).IIINewborn care301.Extension of period of eligibility for care for newborn children from the Department of Veterans
 AffairsSection 1786(a) of title 38, United States Code, is amended, in the matter preceding paragraph (1), by striking seven days and inserting 14 days.IVEliminating barriers to access401.Women Veterans Retrofit Initiative(a)In generalThe Secretary of Veterans Affairs shall retrofit existing medical facilities of the Department of Veterans Affairs with fixtures, materials, and other outfitting measures to support the provision of care to women veterans at such facilities.(b)PlanNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a plan to address deficiencies in environment of care for women veterans at medical facilities of the Department.(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $20,000,000 to carry out subsection (a) in addition to amounts otherwise made available to the Secretary for the purposes set forth in such subsection.402.Staffing of women's health primary care providers at medical facilities of the Department of
 Veterans AffairsThe Secretary of Veterans Affairs shall ensure that each medical facility of the Department of Veterans Affairs has not fewer than one full-time or part-time women's health primary care provider whose duties include, to the extent possible, providing training to other health care providers of the Department on the needs of women veterans.403.Additional funding for primary care and emergency care clinicians in Women Veterans Health Care
 Mini-Residency Program(a)In generalThere is authorized to be appropriated to the Secretary of Veterans Affairs $1,000,000 for each fiscal year for the Women Veterans Health Care Mini-Residency Program of the Department of Veterans Affairs to provide opportunities for participation in such program for primary care and emergency care clinicians.(b)Treatment of amountsThe amounts authorized to be appropriated under subsection (a) shall be in addition to amounts otherwise made available to the Secretary for the purposes set forth in such subsection.404.Establishment of women veteran training module for non-Department of Veterans Affairs health care
 providers(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish and make available to community providers a training module that is specific to women veterans.(b)Community provider definedIn this section, the term community provider means a non-Department of Veterans Affairs health care provider who provides health care to veterans under the laws administered by the Secretary of Veterans Affairs.405.Study on staffing of Women Veteran Program Manager program at medical centers of the Department of
			 Veterans
 Affairs and training of staff(a)StudyThe Secretary of Veterans Affairs shall conduct a study on the use of the Women Veteran Program Manager program of the Department of Veterans Affairs to determine—(1)if the program is appropriately staffed at each medical center of the Department;(2)whether each medical center of the Department is staffed with a Women Veteran Program Manager; and(3)whether it would be feasible and advisable to have a Women Veteran Program Ombudsman at each medical center of the Department.(b)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the study conducted under subsection (a).(c)TrainingThe Secretary shall ensure that all Women Veteran Program Managers and Women Veteran Program Ombudsmen receive the proper training to carry out their duties.VData collection and reporting501.Requirement for collection and analysis of data on Department of Veterans Affairs benefits and
 services and dis­ag­gre­ga­tion of such data by sex and minority statusThe Secretary of Veterans Affairs shall—(1)collect and analyze data on each program of the Department of Veterans Affairs that provides a service or benefit to a veteran, including the program carried out under section 1144 of title 10, United States Code;(2)disaggregate such data by sex and minority status, when the data lends itself to such dis­ag­gre­ga­tion; and(3)publish the data collected and analyzed under paragraph (1), except for such cases in which the Secretary determines that some portions of the data would undermine the anonymity of a veteran.502.Report on availability of prosthetics for women veterans from the Department of Veterans AffairsNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the availability from the Department of Veterans Affairs of prosthetics made for women veterans, including an assessment of the availability of such prosthetics at each medical facility of the Department.503.Requirement for Department of Veterans Affairs internet website to provide information on services
 available to women veterans(a)In generalThe Secretary of Veterans Affairs shall survey the internet websites and information resources of the Department of Veterans Affairs in effect on the day before the date of the enactment of this Act and publish an internet website that serves as a centralized source for the provision to women veterans of information about the benefits and services available to them under laws administered by the Secretary.(b)ElementsThe internet website published under subsection (a) shall provide to women veterans information regarding all of the services available in the district in which that the veteran is seeking such services, including, with respect to each medical center and community-based outpatient clinic in the applicable Veterans Integrated Service Network—(1)the name and contact information of each women's health coordinator;(2)a list of appropriate staff for other benefits available from the Veterans Benefits Administration, the National Cemetery Administration, and such other entities as the Secretary considers appropriate; and(3)such other information as the Secretary considers appropriate.(c)Updated informationThe Secretary shall ensure that the information described in subsection (b) that is published on the internet website required by subsection (a) is updated not less frequently than once every 90 days.(d)OutreachIn carrying out this section, the Secretary shall ensure that the outreach conducted under section 1720F(i) of title 38, United States Code, includes information regarding the internet website required by subsection (a).(e)Derivation of fundsAmounts used by the Secretary to carry out this section shall be derived from amounts made available to the Secretary to publish internet websites of the Department.504.Report on locations where women veterans are using health care from Department of Veterans Affairs(a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the use by women veterans of health care from the Department of Veterans Affairs.(b)ElementsEach report required by subsection (a) shall include the following information:(1)The number of women veterans who reside in each State.(2)The number of women veterans in each State who are enrolled in the system of patient enrollment of the Department established and operated under section 1705(a) of title 38, United States Code.(3)Of the women veterans who are so enrolled, the number who have received health care under the laws administered by the Secretary at least one time during the one-year period preceding the submittal of the report.(4)The number of women veterans who have been seen at each medical facility of the Department during such year.(5)The number of appointments that women veterans have had at each such facility during such year.(6)If known, an identification of the medical facility of the Department in each Veterans Integrated Service Network with the largest rate of increase in patient population of women veterans as measured by the increase in unique women veteran patient use.(7)If known, an identification of the medical facility of the Department in each Veterans Integrated Service Network with the largest rate of decrease in patient population of women veterans as measured by the decrease in unique women veterans patient use.505.Report on models of medical facilities of Department of Veterans Affairs for the treatment of women(a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the use by the Department of Veterans Affairs of general primary care clinics, separate but shared spaces, and women's health centers as models of providing health care to women veterans.(b)ElementsEach report required by subsection (a) shall include the following:(1)The number of facilities of the Department that fall into each model described in subsection (a), disaggregated by Veterans Integrated Service Network and State.(2)A description of the criteria used by the Department to determine which such model is most appropriate for each facility of the Department.(3)An assessment of how the Department decides to make investments to upgrade facilities to the next higher-level model.(4)A description of what, if any, plans the Department has to upgrade facilities from the lowest-level model, general primary care clinics, to another model.(5)An assessment of whether any facilities could be upgraded to the next higher-level model within planned investments under the strategic capital investment planning process of the Department.(6)An assessment of whether any facilities could be upgraded to the next higher-level model with minor modifications to existing plans under the strategic capital investment planning process of the Department.(7)An assessment of whether the Department has a goal for how many facilities should fall into each such model.506.Report on staffing of Department of Veterans relating to the treatment of women(a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the staffing of the Department of Veterans Affairs relating to the treatment of women.(b)ElementsEach report required by subsection (a) shall include the following, disaggregated by Veterans Integrated Service Network and State (except with respect to paragraph (4)):(1)The number of women’s health centers.(2)The number of patient aligned care teams of the Department relating to women's health.(3)The number of full- and part-time gynecologists of the Department.(4)The number of designated women’s health care providers of the Department, disaggregated by facility of the Department.(5)The number of health care providers of the Department who have completed a mini-residency for women’s health care through Women Veterans Health Care Mini-Residency Program of the Department during the one-year period preceding the submittal of the report, and the number that plan to participate in such a mini-residency during the one-year period following such date.(6)The number of designated women’s health care providers of the Department who have sufficient female patients to retain their competencies and proficiencies.1.Short title(a)Short titleThis Act may be cited as the Deborah Sampson Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.TITLE I—Improving access for women veterans to the Department of Veterans AffairsSec. 101. Office of Women's Health in Department of Veterans Affairs.Sec. 102. Women veterans retrofit initiative.Sec. 103. Establishment of environment of care standards and inspections at Department of Veterans Affairs medical centers.Sec. 104. Provision of reintegration and readjustment services to veterans and family members in group retreat settings.Sec. 105. Provision of legal services for women veterans.Sec. 106. Comptroller General surveys and report on supportive services provided for very low-income women veterans.Sec. 107. Programs on assistance for child care for certain veterans.Sec. 108. Availability of prosthetics for women veterans from Department of Veterans Affairs.Sec. 109. Requirement to improve Department of Veterans Affairs women veterans call center.Sec. 110. Facilitation of reproduction and infertility research.Sec. 111. Information for members of the Armed Forces regarding availability of services provided by Department of Veterans Affairs.Sec. 112. Sense of Congress on access to facilities of Department of Veterans Affairs by reservists for counseling and treatment relating to military sexual trauma.TITLE II—Increasing staff cultural competencySec. 201. Staffing of women’s health primary care providers at medical facilities of Department of Veterans Affairs.Sec. 202. Additional funding for primary care and emergency care clinicians in Women Veterans Health Care Mini-Residency Program.Sec. 203. Establishment of women veteran training module for non-Department of Veterans Affairs health care providers.Sec. 204. Study on staffing of women veteran program manager program at medical centers of Department of Veterans Affairs and training of staff.Sec. 205. Study on Women Veteran Coordinator program.Sec. 206. Staffing improvement plan for peer specialists of Department of Veterans Affairs who are women.TITLE III—Eliminating harassment and assaultSec. 301. Expansion of coverage by Department of Veterans Affairs of counseling and treatment for sexual trauma.Sec. 302. Assessment of effects of intimate partner violence on women veterans by Advisory Committee on Women Veterans.Sec. 303. Anti-harassment and anti-sexual assault policy of Department of Veterans Affairs.Sec. 304. Pilot program on assisting veterans who experience intimate partner violence or sexual assault.Sec. 305. Study and task force on veterans experiencing intimate partner violence or sexual assault.TITLE IV—Data collection and reportingSec. 401. Requirement for collection and analysis of data on Department of Veterans Affairs benefits and services and disaggregation of such data by gender, race, and ethnicity.Sec. 402. Study on barriers for women veterans to receipt of health care from Department of Veterans Affairs.Sec. 403. Study on feasibility and advisability of offering Parenting STAIR program at all medical centers of Department of Veterans Affairs.Sec. 404. Gap analysis of Department of Veterans Affairs programs that provide assistance to women veterans who are homeless.TITLE V—Benefits mattersSec. 501. Standard of proof for service-connection of mental health conditions related to military sexual trauma.Sec. 502. Choice of sex of Department of Veterans Affairs medical examiner for assessment of claims for compensation relating to disability resulting from physical assault of a sexual nature, battery of a sexual nature, or sexual harassment.Sec. 503. Secretary of Veterans Affairs report on implementing recommendations of Inspector General of Department of Veterans Affairs in certain report on denied posttraumatic stress disorder claims related to military sexual trauma.IImproving access for women veterans to the Department of Veterans Affairs101.Office of Women's Health in Department of Veterans Affairs(a)Chief Officer of Women’s HealthSubsection (a) of section 7306 of title 38, United States Code, is amended—(1)by redesignating paragraph (10) as paragraph (11); and(2)by inserting after paragraph (9) the following new paragraph (10):(10)The Chief Officer of Women’s Health..(b)Organization of office and annual reports(1)In generalSubchapter I of chapter 73 of title 38, United States Code, is amended by adding at the end of the following new sections:7310.Office of Women’s Health(a)Establishment(1)The Under Secretary for Health shall establish and operate in the Veterans Health Administration the Office of Women’s Health (in this section referred to as the Office).(2)The Office shall be located at the Central Office of the Department of Veterans Affairs.(3)(A)The head of the Office is the Chief Officer of Women’s Health (in this section referred to as the Chief Officer).(B)The Chief Officer shall report to the Under Secretary for Health.(4)The Under Secretary for Health shall provide the Office with such staff and other support as may be necessary for the Office to carry out effectively the functions of the Office under this section.(5)The Under Secretary for Health may reorganize existing offices within the Veterans Health Administration as of the date of the enactment of this section in order to avoid duplication with the functions of the Office.(b)FunctionsThe functions of the Office include the following:(1)To provide a central office for monitoring and encouraging the activities of the Veterans Health Administration with respect to the provision, evaluation, and improvement of health care services provided to women veterans by the Department.(2)To develop and implement standards of care for the provision of health care for women veterans by the Department.(3)To monitor and identify deficiencies in standards of care for the provision of health care for women veterans by the Department, to provide technical assistance to medical facilities of the Department to address and remedy deficiencies, and to perform oversight of implementation of such standards of care.(4)To monitor and identify deficiencies in standards of care for the provision of health care for women veterans provided through the community pursuant to this title and to provide recommendations to the appropriate office to address and remedy any deficiencies.(5)To oversee distribution of resources and information related to health programming for women veterans under this title.(6)To promote the expansion and improvement of clinical, research, and educational activities of the Veterans Health Administration with respect to the health care of women veterans.(7)To provide, as part of the annual budgeting process, recommendations with respect to the amounts to be requested for furnishing hospital care and medical services to women veterans pursuant to chapter 17 of this title, including, at a minimum, recommendations that ensure that such amounts either reflect or exceed the proportion of veterans enrolled in the system of patient enrollment of the Department established and operated under section 1705(a) of this title who are women.(8)To provide recommendations to the Under Secretary for Health with respect to modifying the Veterans Equitable Resource Allocation system, or successor system, to ensure that resource allocations under such system, or successor system, reflect the health care needs of women veterans.(9)To carry out such other duties as the Under Secretary for Health may require.(c)Recommendations(1)If the Under Secretary for Health determines not to implement any recommendation made by the Chief Officer with respect to the allocation of resources to address the health care needs of women veterans, the Secretary shall notify the appropriate congressional committees of such determination by not later than 30 days after the date on which the Under Secretary for Health receives the recommendation.(2)Each notification under paragraph (1) relating to a determination with respect to a recommendation shall include the following:(A)The reasoning of the Under Secretary for Health in making the determination.(B)An alternative, if one is selected, to the recommendation that the Under Secretary for Health will carry out to fulfill the health care needs of women veterans.(d)Standards of careFor purposes of carrying out the functions of the Office under this section, the standards of care for the provision of health care for women veterans from the Department shall include, at a minimum, the following:(1)A requirement for—(A)at least one designated women’s health primary care provider at each medical center of the Department whose duties include, to the extent practicable, providing training to other health care providers of the Department with respect to the needs of women veterans; and(B)at least one designated women’s health primary care provider at each community-based outpatient clinic of the Department who may serve women patients as a percentage of the total duties of the provider.(2)Other requirements as determined by the Under Secretary for Health.(e)OutreachThe Chief Officer shall ensure that—(1)not less frequently than biannually, each medical facility of the Department holds a public forum for women veterans that occurs outside of regular business hours; and(2)not less frequently than quarterly, each medical facility of the Department convenes a focus group of women veterans that includes a discussion of harassment occurring at such facility.(f)DefinitionsIn this section:(1)The term appropriate congressional committees has the meaning given that term in section 7310A(h) of this title.(2)The term facility of the Department has the meaning given the term facilities of the Department in section 1701(3) of this title.(3)The term Veterans Equitable Resource Allocation system means the resource allocation system established pursuant to section 429 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1997 (Public Law 104–204; 110 Stat. 2929).7310A.Annual reports on women’s health(a)Annual reportsNot later than December 1 of each year, the Chief Officer of Women’s Health shall submit to the appropriate congressional committees a report containing the matters under subsections (b) through (g).(b)Office of Women’s HealthEach report under subsection (a) shall include a description of—(1)actions taken by the Office of Women’s Health established under section 7310 of this title in the preceding fiscal year to improve the provision of health care by the Department to women veterans;(2)any identified deficiencies related to the provision of health care by the Department to women veterans and the standards of care established in such section and the plan of the Department to address such deficiencies;(3)the funding and personnel provided to the Office and whether additional funding or personnel are needed to meet the requirements of such section; and(4)other information that would be of interest to the appropriate congressional committees with respect to oversight of the provision of health care by the Department to women veterans.(c)Access to gender-specific services(1)Each report under subsection (a) shall include an analysis of the access of women veterans to gender-specific services under contracts, agreements, or other arrangements with non-Department medical providers entered into by the Secretary for the provision of hospital care or medical services to veterans.(2)The analysis under paragraph (1) shall include data and performance measures for the availability of gender-specific services described in such paragraph, including—(A)the average wait time between the preferred appointment date of the veteran and the date on which the appointment is completed;(B)the average driving time required for veterans to attend appointments; and(C)reasons why appointments could not be scheduled with non-Department medical providers.(d)Locations where women veterans are using health careEach report under subsection (a) shall include an analysis of the use by women veterans of health care from the Department, including the following information:(1)The number of women veterans who reside in each State.(2)The number of women veterans in each State who are enrolled in the system of patient enrollment of the Department established and operated under section 1705(a) of this title.(3)Of the women veterans who are so enrolled, the number who have received health care under the laws administered by the Secretary at least one time during the one-year period preceding the submittal of the report.(4)The number of women veterans who have been seen at a medical facility of the Department during such year, disaggregated by facility.(5)The number of appointments that women veterans have had at a medical facility of the Department during such year, disaggregated by—(A)facility; and(B)appointments for—(i)primary care;(ii)specialty care; and(iii)mental health care.(6)For each appointment type specified in paragraph (5)(B), the number of appointments completed face-to-face and the number completed via telehealth.(7)If known, an identification of the medical facility of the Department in each Veterans Integrated Service Network with the largest rate of increase in patient population of women veterans as measured by the increase in unique women veteran patient use.(8)If known, an identification of the medical facility of the Department in each Veterans Integrated Service Network with the largest rate of decrease in patient population of women veterans as measured by the decrease in unique women veteran patient use.(e)Models of care(1)Each report under subsection (a) shall include an analysis of the use by the Department of general primary care clinics, separate but shared spaces, and women's health centers as delivery of care models for women veterans.(2)The analysis under paragraph (1) shall include the following:(A)The number of facilities of the Department that fall into each delivery of care model described in such paragraph, disaggregated by Veterans Integrated Service Network and State.(B)A description of the criteria used by the Department to determine which such model is most appropriate for each facility of the Department.(C)An assessment of how the Department decides to make investments to modify facilities to a different model.(D)A description of what, if any, plans the Department has to modify facilities from general primary care clinics to another model.(E)An assessment of whether any facilities could be modified to a separate but shared space for a women’s health center within planned investments under the strategic capital investment planning process of the Department.(F)An assessment of whether any facilities could be modified to a separate or shared space or a women’s health center with minor modifications to existing plans under the strategic capital investment planning process of the Department.(G)An assessment of whether the Department has a goal for how many facilities should fall into each such model.(f)StaffingEach report under subsection (a) shall include an analysis of the staffing of the Department relating to the treatment of women, including the following, disaggregated by Veterans Integrated Service Network and State (except with respect to paragraph (4)):(1)The number of women’s health centers.(2)The number of patient aligned care teams of the Department relating to women's health.(3)The number of full- and part-time gynecologists of the Department.(4)The number of designated women’s health care providers of the Department, disaggregated by facility of the Department.(5)The number of health care providers of the Department who have completed a mini-residency for women’s health care through the Women Veterans Health Care Mini-Residency Program of the Department during the one-year period preceding the submittal of the report and the number of mini-residency training slots for such program that are available during the one-year period following such date.(6)The number of designated women’s health care providers of the Department who have sufficient women patient loads or case complexities to retain their competencies and proficiencies.(g)Accessibility and treatment optionsEach report under subsection (a) shall include an analysis of the accessibility and treatment options for women veterans, including the following:(1)An assessment of wheelchair accessibility of women’s health centers of the Department, including, with respect to each such center, an assessment of accessibility for each kind of treatment provided at the center, including with respect to radiology and mammography, that addresses all relevant factors, including door sizes, hoists, and equipment.(2)The options for women veterans to access mental health providers and primary care providers who are women.(3)The options for women veterans at medical facilities of the Department with respect to clothing sizes, including for gowns, drawstring pants, and pajamas.(h)DefinitionsIn this section:(1)The term appropriate congressional committees means—(A)the Committee on Appropriations and the Committee on Veterans’ Affairs of the Senate; and(B)the Committee on Appropriations and the Committee on Veterans’ Affairs of the House of Representatives.(2)The term gender-specific services means mammography, obstetric care, gynecological care, and such other services as the Secretary determines appropriate..(2)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 7309A the following new items:7310. Office of Women’s Health.7310A. Annual reports on women’s health..(c)Initial reportThe Chief Officer of Women's Health of the Department of Veterans Affairs shall submit the initial report under section 7310A of title 38, United States Code, as added by subsection (b), by not later than one year after the date of the enactment of this Act.102.Women veterans retrofit initiative(a)In generalThe Secretary of Veterans Affairs shall prioritize the retrofitting of existing medical facilities of the Department of Veterans Affairs with fixtures, materials, and other outfitting measures to support the provision of care to women veterans at such facilities.(b)Plan(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a plan to address deficiencies in environment of care for women veterans at medical facilities of the Department.(2)ElementsThe plan required by paragraph (1) shall include the following:(A)An assessment of how the Secretary prioritizes retrofitting existing medical facilities to support provision of care to women veterans in comparison to other requirements.(B)A five-year strategic plan for retrofitting medical facilities of the Department to support the provision of care to women veterans as required under subsection (a). (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $20,000,000 to carry out subsection (a) in addition to amounts otherwise made available to the Secretary for the purposes set forth in such subsection.103.Establishment of environment of care standards and inspections at Department of Veterans Affairs medical centers(a)In generalThe Secretary of Veterans Affairs shall establish a policy under which the environment of care standards and inspections at medical centers of the Department of Veterans Affairs include—(1)an alignment of the requirements for such standards and inspections with the women's health handbook of the Veterans Health Administration;(2)a requirement for the frequency of such inspections;(3)delineation of the roles and responsibilities of staff at each medical center who are responsible for compliance;(4)the requirement that each medical center submit to the Secretary and make publicly available a report on the compliance of the medical center with the standards; and(5)a remediation plan.(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report certifying in writing that the policy required by subsection (a) has been finalized and disseminated to all medical centers of the Department.104.Provision of reintegration and readjustment services to veterans and family members in group retreat settings(a)In generalSection 1712A of title 38, United States Code, is amended—(1)in subsection (a)(1)(B)—(A)in clause (ii), by redesignating subclauses (I) and (II) as items (aa) and (bb);(B)by redesignating clauses (i) and (ii) as subclauses (I) and (II);(C)in the matter preceding subclause (I), as redesignated by subparagraph (B), by striking Counseling and inserting (i) Counseling; and(D)by adding at the end the following new clause:(ii)(I)Except as provided in subclause (IV), counseling furnished to an individual under subparagraph (A) may include reintegration and readjustment services described in subclause (II) furnished in group retreat settings.(II)Reintegration and readjustment services described in this subclause are the following:(aa)Information on reintegration of the individual into family, employment, and community.(bb)Financial counseling.(cc)Occupational counseling.(dd)Information and counseling on stress reduction.(ee)Information and counseling on conflict resolution.(ff)Such other information and counseling as the Secretary considers appropriate to assist the individual in reintegration into family, employment, and community.(III)In furnishing reintegration and readjustment services under subclause (I), the Secretary shall offer women the opportunity to receive such services in group retreat settings in which the only participants are women.(IV)An individual described in subparagraph (C)(v) may receive reintegration and readjustment services under subclause (I) only if the individual receives such services with a family member described in subclause (I) or (II) of such subparagraph..(b)Request for servicesSubsection (a)(2) of such section is amended—(1)by striking Upon and inserting (A) Upon;(2)by striking paragraph (1)(B) and inserting paragraph (1)(B)(i); and(3)by adding at the end the following new subparagraph:(B)Upon the request of an individual described in paragraph (1)(C), the Secretary shall furnish the individual reintegration and readjustment services in group retreat settings under paragraph (1)(B)(ii) if the Secretary determines the experience will be therapeutically appropriate..105.Provision of legal services for women veterans(a)Agreement requiredThe Secretary of Veterans Affairs shall enter into one or more agreements with public or private entities to provide legal services to women veterans.(b)FocusThe focus of an agreement entered into under subsection (a) shall be to address the following unmet needs of women veterans as set forth in the most recently completed Community Homelessness Assessment, Local Education and Networking Groups for Veterans (CHALENG for Veterans) survey:(1)Child support.(2)Prevention of eviction and foreclosure.(3)Discharge upgrades.(4)Financial guardianship.(5)Credit counseling.(6)Family reconciliation assistance.106.Comptroller General surveys and report on supportive services provided for very low-income women veterans(a)Surveys(1)Survey of women veteransThe Comptroller General of the United States shall survey women veterans who have received or are receiving supportive services provided under section 2044 of title 38, United States Code, to determine satisfaction with the ability of such services to meet the specific needs of such veterans. (2)Survey of eligible entitiesThe Comptroller General shall survey eligible entities receiving financial assistance under such section and other partners of the Department of Veterans Affairs, including veterans service organizations and the National Coalition of Homeless Veterans, on the view of such entities and partners regarding— (A)whether the Department is meeting the needs of women veterans through the provision of supportive services under such section; and (B)any additional supportive services that may be required to meet such needs. (b)Report(1)In generalNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the efforts of the Department of Veterans Affairs to provide supportive services to women veterans under section 2044 of title 38, United States. (2)ElementsThe report required by paragraph (1) shall include the following: (A)A review of how the Department determines which categories of supportive services would be beneficial to women veterans who receive services under such section.(B)A description of the challenges women veterans who have children face in accessing supportive services under such section, including with respect to accessing—(i)homeless shelters with their children; (ii)homeless shelters that have restrictions on male children; and (iii)affordable child care.(C)A description of how the Department identifies eligible entities under such section that can provide supportive services to meet the needs of women veterans, including eligible entities with experience in—(i)intimate partner violence; (ii)legal matters pertaining especially to women veterans, including temporary restraining orders and child care orders; (iii)supportive services for children; and (iv)the evaluation of which categories of services would be beneficial to women veterans who receive such services under such section. (D)A description of how much the Department spends, from funds appropriated to carry out such section and funds provided under the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), on supportive services specifically for women veterans, and in particular, on the services described in subparagraph (A). (E)The results of the surveys conducted under subsection (a). (F)A review of the resources and programming offered to woman veterans under such section.(G)An assessment of such other areas as the Comptroller General considers appropriate. 107.Programs on assistance for child care for certain veterans(a)Assistance for child care for certain veterans receiving health care(1)In generalSubchapter I of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:1709C.Assistance for child care for certain veterans receiving health care(a)Program requiredThe Secretary shall carry out a program to provide, subject to subsection (b), assistance to qualified veterans described in subsection (c) to obtain child care so that such veterans can receive health care services described in subsection (c)(2).(b)Limitation on period of paymentsAssistance may be provided to a qualified veteran under this section for receipt of child care only during the period that the qualified veteran—(1)receives the types of health care services described in subsection (c)(2) at a facility of the Department; and(2)requires travel to and return from such facility for the receipt of such health care services.(c)Qualified veteransFor purposes of this section, a qualified veteran is a veteran who—(1)is the primary caretaker of a child or children; and(2)(A)receives from the Department—(i)regular mental health care services;(ii)intensive mental health care services; or(iii)such other intensive health care services that the Secretary determines that provision of assistance to the veteran to obtain child care would improve access to such health care services by the veteran; or(B)is in need of regular or intensive mental health care services from the Department, and but for lack of child care services, would receive such health care services from the Department.(d)LocationsNot later than five years after the date of the enactment of the Deborah Sampson Act, the Secretary shall carry out the program at each medical center of the Department.(e)Forms of child care assistance(1)Child care assistance under this section may include the following:(A)Stipends for the payment of child care offered by a licensed child care center (either directly or through a voucher program) that shall be, to the extent practicable, modeled after the Department of Veterans Affairs Child Care Subsidy Program established pursuant to section 630 of the Treasury and General Government Appropriations Act, 2002 (Public Law 107–67; 115 Stat. 552).(B)Direct provision of child care at an on-site facility of the Department.(C)Payments to private child care agencies.(D)Collaboration with facilities or programs of other Federal agencies.(E)Such other forms of assistance as the Secretary considers appropriate.(2)In providing child care assistance under this section, the child care needs of the local area shall be considered and the head of each medical center may select the type of care that is most appropriate or feasible for such medical center.(3)In the case that child care assistance under this section is provided as a stipend under paragraph (1)(A), such stipend shall cover the full cost of such child care..(2)Conforming amendmentSection 205(e) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1710 note) is amended by striking September 30, 2020 and inserting the date of the enactment of the Deborah Sampson Act.(3)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1709B the following new item:1709C. Assistance for child care for certain veterans receiving health care,.(b)Pilot program on assistance for child care for certain veterans receiving readjustment counseling and related mental health services(1)In generalThe Secretary of Veterans Affairs shall carry out a pilot program to assess the feasibility and advisability of providing, subject to paragraph (2), assistance to qualified veterans described in paragraph (3) to obtain child care so that such veterans can receive readjustment counseling and related mental health services.(2)Limitation on period of paymentsAssistance may be provided to a qualified veteran under the pilot program for receipt of child care only during the period that the qualified veteran receives readjustment counseling and related health care services at a Vet Center.(3)Qualified veteransFor purposes of this subsection, a qualified veteran is a veteran who—(A)is the primary caretaker of a child or children; and(B)(i)receives from the Department regular readjustment counseling and related mental health services; or(ii)is in need of regular readjustment counseling and related mental health services from the Department, and but for lack of child care services, would receive such counseling and services from the Department.(4)LocationsThe Secretary shall carry out the pilot program in not fewer than three Readjustment Counseling Service Regions selected by the Secretary for purposes of the pilot program.(5)Forms of child care assistance(A)In generalChild care assistance under the pilot program may include the following:(i)Stipends for the payment of child care offered by a licensed child care center (either directly or through a voucher program) that shall be, to the extent practicable, modeled after the Department of Veterans Affairs Child Care Subsidy Program established pursuant to section 630 of the Treasury and General Government Appropriations Act, 2002 (Public Law 107–67; 115 Stat. 552).(ii)Payments to private child care agencies.(iii)Collaboration with facilities or programs of other Federal agencies.(iv)Such other forms of assistance as the Secretary considers appropriate.(B)Local areaIn providing child care assistance under the pilot program, the child care needs of the local area shall be considered and the head of each Vet Center may select the type of care that is most appropriate or feasible for such Vet Center.(C)Use of stipendIn the case that child care assistance under the pilot program is provided as a stipend under subparagraph (A)(i), such stipend shall cover the full cost of such child care.(6)DurationThe pilot program shall be carried out during the two-year period beginning on the date of the commencement of the pilot program.(7)Report(A)In generalNot later than 180 days after the completion of the pilot program, the Secretary shall submit to Congress a report on the pilot program.(B)ElementsThe report required by subparagraph (A) shall include the findings and conclusions of the Secretary regarding the pilot program, and shall include such recommendations for the continuation or expansion of the pilot program as the Secretary considers appropriate. (8)Vet center definedIn this subsection, the term Vet Center has the meaning given that term in section 1712A(h) of title 38, United States Code.108.Availability of prosthetics for women veterans from Department of Veterans Affairs(a)Access at each medical facilitySection 1714(a) of title 38, United States Code, is amended—(1)by striking (a) Any veteran and inserting (a)(1) Any veteran; and(2)by adding at the end the following new paragraph:(2)In furnishing prosthetic appliances under paragraph (1), the Secretary shall ensure women veterans are able to access clinically appropriate prosthetic appliances through each medical facility of the Department..(b)Report(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the availability from the Department of Veterans Affairs of prosthetics made for women veterans, including an assessment of the availability of such prosthetics at medical facilities of the Department.(2)ElementsThe report required by paragraph (1) shall include—(A)a list of all devices classified by the Department as prosthetic devices, including a breakdown of whether a device is considered gender-neutral or gender-specific;(B)for gender-neutral devices, a breakdown of sizing;(C)the average time it takes for a woman veteran to receive a prosthetic device after it is prescribed, disaggregated by Veterans Integrated Service Network and medical center of the Department;(D)the total number of women veterans utilizing the Department for prosthetic services, disaggregated by facility of the Department;(E)an assessment of efforts by the Department on research, development, and employment of additive manufacture technology (commonly referred to as 3D printing) to provide prosthetic items for women veterans; (F)the results of a survey with a representative sample of not fewer than 50,000 veterans (of which women shall be overrepresented) in an amputee care program on satisfaction with prosthetics furnished or procured by the Department that replace appendages or their function; and(G)such other information as the Secretary considers appropriate.109.Requirement to improve Department of Veterans Affairs women veterans call centerThe Secretary of Veterans Affairs shall enhance the capabilities of the women veterans call center of the Department of Veterans Affairs—(1)to respond to requests by women veterans for assistance with accessing health care and benefits furnished under the laws administered by the Secretary; and(2)to refer such veterans to resources provided by the Federal Government and the community to obtain assistance with services not furnished by the Department. 110.Facilitation of reproduction and infertility research(a)In generalSubchapter II of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section:7330D.Facilitation of reproduction and infertility research(a)Facilitation of research requiredThe Secretary shall facilitate research conducted collaboratively by the Secretary of Defense and the Secretary of Health and Human Services to improve the ability of the Department of Veterans Affairs to meet the long-term reproductive health care needs of veterans who have a genitourinary service-connected disability or a condition that was incurred or aggravated in line of duty in the active military, naval, or air service, such as a spinal cord injury, that affects the ability of the veteran to reproduce.(b)Dissemination of informationThe Secretary shall ensure that information produced by the research facilitated under this section that may be useful for other activities of the Veterans Health Administration is disseminated throughout the Veterans Health Administration..(b)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title is amended by inserting after the item relating to section 7330C the following new item:7330D. Facilitation of reproduction and infertility research..(c)ReportNot later than three years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the research activities conducted by the Secretary under section 7330D of title 38, United States Code, as added by subsection (a). 111.Information for members of the Armed Forces regarding availability of services provided by Department of Veterans Affairs(a)In generalThe Secretary of Defense shall inform members of the Armed Forces, using mechanisms available to the Secretary, of the eligibility of such members for services provided by the Department of Veterans Affairs.(b)Information from Sexual Assault Response CoordinatorsThe Secretary of Defense shall ensure that Sexual Assault Response Coordinators of the Department of Defense advise members of the Armed Forces who have experienced physical assault of a sexual nature, battery of a sexual nature, or sexual harassment regarding the eligibility of such members for services provided by the Department of Veterans Affairs. 112.Sense of Congress on access to facilities of Department of Veterans Affairs by reservists for counseling and treatment relating to military sexual trauma(a)In generalIt is the sense of Congress that members of the reserve components of the Armed Forces, including members of the National Guard, should be able to access all health care facilities of the Department of Veterans Affairs, not just Vet Centers, to receive counseling and treatment relating to military sexual trauma.(b)DefinitionsIn this section:(1)Military sexual traumaThe term military sexual trauma means a condition described in section 1720D(a)(1) of title 38, United States Code.(2)Vet CenterThe term Vet Center has the meaning given that term in section 1712A(h) of such title.IIIncreasing staff cultural competency201.Staffing of women’s health primary care providers at medical facilities of Department of Veterans AffairsThe Secretary of Veterans Affairs shall ensure that each medical facility of the Department of Veterans Affairs has not fewer than one full-time or part-time women’s health primary care provider whose duties include, to the extent possible, providing training to other health care providers of the Department on the needs of women veterans.202.Additional funding for primary care and emergency care clinicians in Women Veterans Health Care Mini-Residency Program(a)In generalThere is authorized to be appropriated to the Secretary of Veterans Affairs $1,000,000 for each fiscal year for the Women Veterans Health Care Mini-Residency Program of the Department of Veterans Affairs to provide opportunities for participation in such program for primary care and emergency care clinicians.(b)Treatment of amountsThe amounts authorized to be appropriated under subsection (a) shall be in addition to amounts otherwise made available to the Secretary for the purposes set forth in such subsection.203.Establishment of women veteran training module for non-Department of Veterans Affairs health care providers(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish and make available to community providers a training module that is specific to women veterans.(b)Training materials providedUnder the training module established and made available to community providers under subsection (a), the Secretary shall provide to community providers the same training materials relating to treatment of women veterans that is provided to health care providers of the Department of Veterans Affairs to ensure that all health care providers treating women veterans have access to the same materials to support competency throughout the community.(c)Administration of training moduleThe Secretary shall administer the training module established under subsection (a) to community providers through an internet website of the Department.(d)Annual reportNot later than one year after the establishment of the training module under subsection (a), and annually thereafter, the Secretary shall submit to Congress a report on—(1)the utilization by community providers of the training module; and(2)the effectiveness of the training module.(e)DefinitionsIn this section:(1)Community providerThe term community provider means a non-Department of Veterans Affairs health care provider who provides preauthorized health care to veterans under the laws administered by the Secretary of Veterans Affairs. (2)Preauthorized health careThe term preauthorized health care means health care provided to a veteran that is authorized by the Secretary before being provided. 204.Study on staffing of women veteran program manager program at medical centers of Department of Veterans Affairs and training of staff(a)StudyThe Secretary of Veterans Affairs shall conduct a study on the use of the Women Veteran Program Manager program of the Department of Veterans Affairs to determine—(1)if the program is appropriately staffed at each medical center of the Department;(2)whether each medical center of the Department is staffed with a Women Veteran Program Manager; and(3)whether it would be feasible and advisable to have a Women Veteran Program Ombudsman at each medical center of the Department.(b)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the study conducted under subsection (a).(c)TrainingThe Secretary shall ensure that all Women Veteran Program Managers and Women Veteran Program Ombudsmen receive the proper training to carry out their duties.205.Study on Women Veteran Coordinator program(a)Study and report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—(1)complete a study on the Women Veteran Coordinator program of the Veterans Benefits Administration of the Department of Veterans Affairs; and(2)submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the findings of the Secretary with respect to the study completed under paragraph (1).(b)ElementsThe study required by subsection (a)(1) shall identify the following:(1)If the program described in such subsection is appropriately staffed at each regional benefits office of the Department.(2)Whether each regional benefits office of the Department is staffed with a Women Veteran Coordinator.(3)The position description of the Women Veteran Coordinator.(4)Whether an individual serving in the Women Veteran Coordinator position concurrently serves in any other position, and if so, the allocation of time the individual spends in each such position.(5)A description of the metrics the Secretary uses to determine the job performance and effectiveness of the Women Veteran Coordinator. 206.Staffing improvement plan for peer specialists of Department of Veterans Affairs who are women(a)Assessment of capacity(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Inspector General of the Department of Veterans Affairs, shall commence an assessment of the capacity of peer specialists of the Department of Veterans Affairs who are women.(2)ElementsThe assessment required by paragraph (1) shall include an assessment of the following:(A)The geographical distribution of peer specialists of the Department who are women.(B)The geographical distribution of women veterans.(C)The number and proportion of women peer specialists who specialize in peer counseling on mental health or suicide prevention.(D)The number and proportion of women peer specialists who specialize in peer counseling on non-mental health related matters.(b)ReportNot later than one year after the assessment required by subsection (a) has commenced, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report detailing the findings of the assessment.(c)Staffing improvement plan(1)In generalNot later than 180 days after submitting the report under subsection (b), the Secretary, in consultation with the Inspector General, shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a plan, based on the results of the assessment required by subsection (a), to hire additional qualified peer specialists who are women, with special consideration for areas that lack peer specialists who are women.(2)ElementsThe peer specialist positions included in the plan required by paragraph (1)—(A)shall be non-volunteer, paid positions; and(B)may be part-time positions.IIIEliminating harassment and assault301.Expansion of coverage by Department of Veterans Affairs of counseling and treatment for sexual trauma(a)Expansion of eligibility for counseling and treatmentSection 1720D of title 38, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1), by striking active duty, active duty for training, or inactive duty training and inserting duty, regardless of duty status or line of duty determination (as that term is used in section 12323 of title 10); and(B)in paragraph (2)(A), by striking active duty, active duty for training, or inactive duty training and inserting duty, regardless of duty status or line of duty determination (as that term is used in section 12323 of title 10);(2)by striking veteran each place it appears and inserting former member of the Armed Forces;(3)by striking veterans each place it appears and inserting former members of the Armed Forces; and(4)by adding at the end the following new subsection:(g)In this section, the term former member of the Armed Forces includes the following:(1)A veteran.(2)An individual described in section 1720I(b) of this title..(b)Inclusion of treatment for physical health conditionsSuch section is further amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by inserting , to include care for physical health conditions, as appropriate, after counseling and appropriate care and services;(ii)by striking overcome psychological trauma and inserting treat a condition; and(iii)by striking mental health professional and inserting health care professional; and(B)in paragraph (2)(A), by striking overcome psychological trauma and inserting treat a condition; and(2)in subsection (d)—(A)in paragraph (1), by inserting and other health care professionals after mental health professionals; and(B)in paragraph (2)(A), by inserting and other health care professionals after mental health professionals.302.Assessment of effects of intimate partner violence on women veterans by Advisory Committee on Women VeteransSection 542(c)(1) of title 38, United States Code, is amended—(1)in subparagraph (B), by striking and at the end;(2)by redesignating subparagraph (C) as subparagraph (D); and(3)by inserting after subparagraph (B) the following new subparagraph (C):(C)an assessment of the effects of intimate partner violence on women veterans; and.303.Anti-harassment and anti-sexual assault policy of Department of Veterans Affairs(a)In generalSubchapter II of chapter 5 of title 38, United States Code, is amended by adding at the end the following new section:533.Anti-harassment and anti-sexual assault policy(a)Establishment(1)The Secretary, acting through the Office of Assault and Prevention of the Veterans Health Administration, shall establish a comprehensive policy to end harassment and sexual assault, including sexual harassment and gender-based harassment, throughout the Department.(2)The policy required by paragraph (1) shall include the following:(A)A process for employees and contractors of the Department to respond to reported incidents of harassment and sexual assault committed by any non-Department individual within a facility of the Department, including with respect to accountability or disciplinary measures.(B)A process for employees and contractors of the Department to respond to reported incidents of harassment and sexual assault of any non-Department individual within a facility of the Department.(C)A process for any non-Department individual to report harassment and sexual assault described in subparagraph (A), including an option for confidential reporting, and for the Secretary to respond to and address such reports.(D)Clear mechanisms for non-Department individuals to readily identify to whom and how to report incidents of harassment and sexual assault committed by another non-Department individual.(E)Clear mechanisms for employees and contractors of the Department to readily identify to whom and how to report incidents of harassment and sexual assault and how to refer non-Department individuals with respect to reporting an incident of harassment or sexual assault.(F)A process for, and mandatory reporting requirement applicable to, any employee or contractor of the Department who witnesses harassment or sexual assault described in subparagraph (A) or (B) within a facility of the Department, regardless of whether the individual affected by such harassment or sexual assault wants to report such harassment or sexual assault.(G)The actions possible, including disciplinary actions, for employees or contractors of the Department who fail to report incidents of harassment and sexual assault described in subparagraph (A) or (B) that the employees or contractors witness.(H)On an annual or more frequent basis, mandatory training for employees and contractors of the Department regarding how to report and address harassment and sexual assault described in subparagraphs (A) and (B), including bystander intervention training.(I)On an annual or more frequent basis, the distribution of the policy under this subsection and anti-harassment and anti-sexual assault educational materials by mail or email to each individual receiving a benefit under a law administered by the Secretary.(J)The prominent display of anti-harassment and anti-sexual assault messages in each facility of the Department, including how non-Department individuals may report harassment and sexual assault described in subparagraphs (A) and (B) at such facility and the points of contact under subsection (b).(K)The posting on internet websites of the Department, including the main internet website regarding benefits of the Department and the main internet website regarding health care of the Department, of anti-harassment and anti-sexual assault banners specifically addressing harassment and sexual assault described in subparagraphs (A) and (B).(b)Points of contactThe Secretary shall designate, as a point of contact to receive reports of harassment and sexual assault described in subparagraphs (A) and (B) of subsection (a)(2)—(1)at least one individual, in addition to law enforcement, at each facility of the Department (including Vet Centers under section 1712A of this title), with regard to that facility;(2)at least one individual employed in each Veterans Integrated Service Network, with regard to facilities in that Veterans Integrated Service Network;(3)at least one individual employed in each regional benefits office;(4)at least one individual employed at each location of the National Cemetery Administration; and(5)at least one individual employed at the Central Office of the Department to track reports of such harassment and sexual assault across the Department, disaggregated by facility.(c)Accountability(1)The Secretary shall establish a policy to ensure that each facility of the Department and each director of a Veterans Integrated Service Network is responsible for addressing harassment and sexual assault at the facility and the Network.(2)The policy required by paragraph (1) shall include—(A)a remediation plan for facilities that experience five or more incidents of sexual harassment, sexual assault, or combination thereof, during any single fiscal year; and(B)taking appropriate actions under chapter 7 or subchapter V of chapter 74 of this title.(d)DataThe Secretary shall ensure that the in-take process for veterans at medical facilities of the Department includes a survey to collect the following information:(1)Whether the veteran feels safe at the facility and whether any events occurred at the facility that affect such feeling.(2)Whether the veteran wants to be contacted later by the Department with respect to such safety issues.(e)Working group(1)The Secretary shall establish a working group to assist the Secretary in implementing policies to carry out this section.(2)The working group established under paragraph (1) shall consist of representatives from—(A)veterans service organizations;(B)State, local, and Tribal veterans agencies; and(C)other persons the Secretary determines appropriate.(3)The working group established under paragraph (1) shall develop, and the Secretary shall carry out—(A)an action plan for addressing changes at the local level to reduce instances of harassment and sexual assault;(B)standardized media for veterans service organizations and other persons to use in print and on the internet with respect to reducing harassment and sexual assault; and(C)bystander intervention training for veterans.(4)The working group established under paragraph (1) shall not be subject to the requirements of the Federal Advisory Committee Act (5 U.S.C. App.).(f)Annual reports(1)The Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives an annual report on harassment and sexual assault described in subparagraphs (A) and (B) of subsection (a)(2) in facilities of the Department.(2)Each report submitted under paragraph (1) shall include the following:(A)Results of harassment and sexual assault programming, including the End Harassment program.(B)Results of studies from the Women’s Health Practice-Based Research Network of the Department relating to harassment and sexual assault.(C)Data collected on incidents of sexual harassment and sexual assault.(D)A description of any actions taken by the Secretary during the year preceding the date of the report to stop harassment and sexual assault at facilities of the Department.(E)An assessment of the implementation of the training required in subsection (a)(2)(H).(F)A list of resources the Secretary determines necessary to prevent harassment and sexual assault at facilities of the Department.(g)DefinitionsIn this section:(1)The term non-Department individual means any individual present at a facility of the Department who is not an employee or contractor of the Department.(2)The term sexual harassment means unsolicited verbal or physical contact of a sexual nature which is threatening in character..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 532 the following new item:533. Anti-harassment and anti-sexual assault policy..(c)Definition of sexual harassmentSection 1720D(f) of such title is amended by striking repeated,.(d)DeadlineThe Secretary shall commence carrying out section 533 of such title, as added by subsection (a), not later than 180 days after the date of enactment of this Act.304.Pilot program on assisting veterans who experience intimate partner violence or sexual assault(a)Pilot program requiredThe Secretary of Veterans Affairs shall carry out a pilot program to assess the feasibility and advisability of assisting former members of the Armed Forces who have experienced or are experiencing intimate partner violence or sexual assault in accessing benefits from the Department of Veterans Affairs, including coordinating access to medical treatment centers, housing assistance, and other benefits from the Department.(b)DurationThe Secretary shall carry out the pilot program under subsection (a) during the two-year period beginning on the date of the commencement of the pilot program.(c)CollaborationThe Secretary shall carry out the pilot program under subsection (a) in collaboration with—(1)intimate partner violence shelters and programs;(2)rape crisis centers;(3)State intimate partner violence and sexual assault coalitions; and(4)such other health care or other service providers that serve intimate partner violence or sexual assault victims as determined by the Secretary, particularly those providing emergency services or housing assistance.(d)Authorized activitiesIn carrying out the pilot program under subsection (a), the Secretary may conduct the following activities:(1)Training for community-based intimate partner violence or sexual assault service providers on—(A)identifying former members of the Armed Forces who have been victims of, or are currently experiencing, intimate partner violence or sexual assault;(B)coordinating with local service providers of the Department; and(C)connecting former members of the Armed Forces with appropriate housing, mental health, medical, and other financial assistance or benefits from the Department.(2)Assistance to service providers to ensure access of veterans to intimate partner violence and sexual assault emergency services, particularly in underserved areas, including services for Native American veterans (as defined in section 3765 of title 38, United States Code).(3)Such other outreach and assistance as the Secretary determines necessary for the provision of assistance under subsection (a).(e)Intimate partner violence and sexual assault outreach coordinators(1)In generalIn order to effectively assist veterans who have experienced intimate partner violence or sexual assault, the Secretary may establish local coordinators to provide outreach under the pilot program required by subsection (a).(2)Local coordinator knowledgeThe Secretary shall ensure that each coordinator established under paragraph (1) is knowledgeable about—(A)the dynamics of intimate partner violence and sexual assault, including safety concerns, legal protections, and the need for the provision of confidential services;(B)the eligibility of veterans for services and benefits from the Department that are relevant to recovery from intimate partner violence and sexual assault, particularly emergency housing assistance, mental health care, other health care, and disability benefits; and(C)local community resources addressing intimate partner violence and sexual assault.(3)Local coordinator assistanceEach coordinator established under paragraph (1) shall assist intimate partner violence shelters and rape crisis centers in providing services to veterans.(f)Report(1)In generalNot later than 180 days after the completion of the pilot program under subsection (a), the Secretary shall submit to Congress a report on the pilot program.(2)ContentsThe report required by paragraph (1) shall include the following:(A)The findings and conclusions of the Secretary with respect to the pilot program.(B)Such recommendations for continuing or expanding the pilot program as the Secretary considers appropriate.(g)DefinitionsIn this section:(1)Intimate partner(A)In generalThe term intimate partner means a person with whom one has a close personal relationship that may be characterized by the partners’ emotional connectedness, regular contact, ongoing physical contact and sexual behavior, identity as a couple, and familiarity and knowledge about each other’s lives.(B)Close personal relationshipsIn this paragraph, the term close personal relationships includes the following:(i)A relationship between married spouses.(ii)A relationship between common-law spouses.(iii)A relationship between civil union spouses.(iv)A relationship between domestic partners.(v)A relationship between dating partners.(vi)A relationship between ongoing sexual partners.(2)Intimate partner violenceThe term intimate partner violence includes physical violence, sexual violence, stalking, and psychological aggression, including coercive tactics by a current or former intimate partner. 305.Study and task force on veterans experiencing intimate partner violence or sexual assault(a)National baseline study(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Attorney General, shall conduct a national baseline study to examine the scope of the problem of intimate partner violence and sexual assault among veterans and spouses and intimate partners of veterans.(2)Matters includedThe study under paragraph (1) shall—(A)include a literature review of all relevant research on intimate partner violence and sexual assault among veterans and spouses and intimate partners of veterans;(B)examine the prevalence of the experience of intimate partner violence among—(i)women veterans;(ii)veterans who are minority group members (as defined in section 544 of title 38, United States Code, and including other minority populations as the Secretary determines appropriate);(iii)urban and rural veterans;(iv)veterans who are enrolled in a program under section 1720G of title 38, United States Code;(v)veterans who are in intimate relationships with other veterans; and(vi)veterans who are described in more than one clause of this subparagraph;(C)examine the prevalence of the perpetration of intimate partner violence by veterans; and(D)include recommendations to address the findings of the study.(3)ReportNot later than 30 days after the date on which the Secretary completes the study under paragraph (1), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on such study.(b)Task force(1)In generalNot later than 90 days after the date on which the Secretary completes the study under subsection (a), the Secretary, in consultation with the Attorney General and the Secretary of Health and Human Services, shall establish a national task force (in this section referred to as the Task Force) to develop a comprehensive national program, including by integrating facilities, services, and benefits of the Department of Veterans Affairs into existing networks of community-based intimate partner violence and sexual assault services, to address intimate partner violence and sexual assault among veterans.(2)LeadershipThe Secretary of Veterans Affairs shall lead the Task Force in collaboration with the Attorney General and the Secretary of Health and Human Services.(c)Consultation with stakeholdersIn carrying out this section, the Task Force shall consult with—(1)representatives from veteran service organizations and military service organizations;(2)representatives from not fewer than three national organizations or State coalitions with demonstrated expertise in intimate partner violence prevention, response, or advocacy; and(3)representatives from not fewer than three national organizations or State coalitions, particularly those representing underserved and ethnic minority communities, with demonstrated expertise in sexual assault prevention, response, or advocacy.(d)DutiesThe duties of the Task Force shall include the following:(1)To review existing services and policies of the Department and develop a comprehensive national program to be carried out by the Secretary of Veterans Affairs, in collaboration with the heads of relevant Federal agencies, to address intimate partner violence and sexual assault prevention, response, and treatment.(2)To review the feasibility and advisability of establishing an expedited process to secure emergency, temporary benefits, including housing or other benefits, for veterans who are experiencing intimate partner violence or sexual assault.(3)To review and make recommendations regarding the feasibility and advisability of establishing dedicated, temporary housing assistance for veterans experiencing intimate partner violence or sexual assault.(4)To identify any requirements regarding intimate partner violence assistance or sexual assault response and services that are not being met by the Department and make recommendations on how the Department can meet such requirements.(5)To review and make recommendations regarding the feasibility and advisability of providing direct services or contracting for community-based services for veterans in response to a sexual assault, including through the use of sexual assault nurse examiners, particularly in underserved or remote areas, including services for Native American veterans.(6)To review the availability of counseling services provided by the Department and through peer network support, and to provide recommendations for the enhancement of such services, to address—(A)the perpetration of intimate partner violence and sexual assault; and(B)the recovery of veterans, particularly women veterans, from intimate partner violence and sexual assault.(7)To review and make recommendations to expand services available for veterans at risk of perpetrating intimate partner violence.(e)ReportNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter by October 1 of each year, the Task Force shall submit to the Secretary of Veterans Affairs and Congress a report on the activities of the Task Force, including any recommendations for legislative or administrative action.(f)Nonapplicability of FACAThe Task Force shall not be subject to the requirements of the Federal Advisory Committee Act (5 U.S.C. App.).(g)DefinitionsIn this section:(1)Native American veteranThe term Native American veteran has the meaning given that term in section 3765 of title 38, United States Code.(2)StateThe term State has the meaning given that term in section 101 of title 38, United States Code. IVData collection and reporting401.Requirement for collection and analysis of data on Department of Veterans Affairs benefits and services and disaggregation of such data by gender, race, and ethnicityThe Secretary of Veterans Affairs shall—(1)collect and analyze data on each program of the Department of Veterans Affairs that provides a service or benefit to a veteran, including the program carried out under section 1144 of title 10, United States Code;(2)disaggregate such data by gender, race, and ethnicity, when the data lends itself to such disaggregation; and(3)publish the data collected and analyzed under paragraph (1), except for such cases in which the Secretary determines that some portions of the data would undermine the anonymity of a veteran. 402.Study on barriers for women veterans to receipt of health care from Department of Veterans Affairs(a)Study requiredThe Secretary of Veterans Affairs shall conduct a comprehensive study of the barriers to the provision of comprehensive health care by the Department of Veterans Affairs encountered by women who are veterans.(b)SurveyIn conducting the study required by subsection (a), the Secretary shall—(1)survey women veterans who seek or receive hospital care or medical services provided by the Department as well as women veterans who do not seek or receive such care or services;(2)administer the survey to a representative sample of women veterans from each Veterans Integrated Service Network; and(3)ensure that the sample of women veterans surveyed is of sufficient size for the study results to be statistically significant and is a larger sample than that of the study specified in subsection (c)(1).(c)Use of previous studiesIn conducting the study required by subsection (a), the Secretary shall build on the work of the studies of the Department titled—(1)National Survey of Women Veterans in Fiscal Year 2007–2008; and(2)Study of Barriers for Women Veterans to VA Health Care 2015.(d)Elements of studyIn conducting the study required by subsection (a), the Secretary shall conduct research on the effects of the following on the women veterans surveyed in the study:(1)The barriers associated with seeking mental health care services, including with respect to provider availability, telehealth access, and family, work, and school obligations.(2)The effect of driving distance or availability of other forms of transportation to the nearest medical facility on access to care.(3)The effect of access to care from non-Department providers.(4)The availability of child care.(5)The satisfaction of such veterans with the provision by the Department of integrated primary care, women’s health clinics, or both, including perceptions of quality of care, safety, and comfort.(6)The understanding and perceived accessibility among such veterans of eligibility requirements for, and the scope of services available under, hospital care and medical services.(7)The perception of such veterans of personal safety and comfort in inpatient, outpatient, and behavioral health facilities.(8)The gender sensitivity of health care providers and staff to issues that particularly affect women.(9)The effectiveness of outreach for health care services available to women veterans.(10)The location and operating hours of health care facilities that provide services to women veterans.(11)The perception of such veterans of the motto of the Department.(12)Such other significant barriers as the Secretary considers appropriate.(e)Discharge by contractThe Secretary shall enter into a contract with a qualified independent entity or organization to carry out the study and research required under this section.(f)Mandatory review of data by certain Department divisions(1)Review(A)In generalThe Secretary shall ensure that the head of each division of the Department of Veterans Affairs specified in paragraph (2) reviews the results of the study conducted under this section.(B)Submittal of findingsThe head of each division specified in paragraph (2) shall submit findings with respect to the study under this section to the Under Secretary of the Department with responsibilities relating to health care services for women veterans.(2)Specified divisionsThe divisions of the Department of Veterans Affairs specified in this paragraph are the following:(A)The Office of the Under Secretary for Health.(B)The Office of Women’s Health established under section 7310 of title 38, United States Code.(C)The Center for Women Veterans under section 318 of such title.(D)The Advisory Committee on Women Veterans established under section 542 of such title.(g)Report(1)In generalNot later than 30 months after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the study required under this section.(2)ElementsThe report under paragraph (1) shall include—(A)the findings of the head of each division of the Department specified under subsection (f)(2); and(B)recommendations for such administrative and legislative action as the Secretary considers appropriate.403.Study on feasibility and advisability of offering Parenting STAIR program at all medical centers of Department of Veterans Affairs(a)In generalThe Secretary of Veterans Affairs shall conduct a study on the feasibility and advisability of expanding the Parenting STAIR program to all medical centers of the Department of Veterans Affairs and including such program as part of care for military sexual trauma for affected members and former members of the Armed Forces.(b)ElementsIn conducting the study under subsection (a), the Secretary shall assess—(1)staffing needed to offer the Parenting STAIR program at all medical centers of the Department;(2)any additional infrastructure or resources (such as child care during the program) needed for the expansion of the program; and(3)such other factors relevant to the expansion of the program as the Secretary considers appropriate.(c)Reports to Congress(1)Interim reportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report detailing— (A)the current number and locations of all facilities of the Department offering the Parenting STAIR program; and(B)the number of veterans served by such program in the most recent fiscal year or calendar year for which data is available.(2)Final reportNot later than three years after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report detailing—(A)the results of the study conducted under subsection (a);(B)an update on how many veterans have used the Parenting STAIR program since its development in fiscal year 2017, disaggregated by year, including the locations in which veterans have used such program; and(C)a determination on the feasibility and advisability of expanding the Parenting STAIR program to all medical facilities of the Department offering care for military sexual trauma.(d)DefinitionsIn this section:(1)Affected members and former members of the Armed ForcesThe term affected members and former members of the Armed Forces means members and former members of the Armed Forces who are parents and have experienced military sexual trauma.(2)Military sexual traumaThe term military sexual trauma means a condition described in section 1720D(a)(1) of title 38, United States Code.(3)Parenting stair programThe term Parenting STAIR program means the program of the Department of Veterans Affairs that consists of a five-session, parenting-specific treatment protocol based on skills training in affective and interpersonal regulation (commonly referred to as STAIR), which is a cognitive behavioral therapy that has been identified as a promising practice for treating post-traumatic stress disorder, including chronic and complicated forms, among individuals with co-occurring disorders.404.Gap analysis of Department of Veterans Affairs programs that provide assistance to women veterans who are homeless(a)In generalThe Secretary of Veterans Affairs shall complete an analysis of programs of the Department of Veterans Affairs that provide assistance to women veterans who are homeless or precariously housed to identify the areas in which such programs are failing to meet the needs of such women.(b)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the analysis completed under subsection (a). VBenefits matters501.Standard of proof for service-connection of mental health conditions related to military sexual trauma(a)Standard of proofSection 1154 of title 38, United States Code, is amended by adding at the end the following new subsection:(c)(1)(A)In the case of any veteran who claims that a covered mental health condition was incurred or aggravated by military sexual trauma during active military, naval, or air service, the Secretary shall accept as sufficient proof of service-connection a diagnosis of such mental health condition by a mental health professional together with satisfactory lay or other evidence of such trauma and an opinion by the mental health professional that such covered mental health condition is related to such military sexual trauma, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.(B)Service-connection of a covered mental health condition described in subparagraph (A) may be rebutted by clear and convincing evidence to the contrary.(C)The reasons for granting or denying service-connection in each case shall be recorded in full.(2)In this subsection:(A)The term covered mental health condition means post-traumatic stress disorder, anxiety, depression, or other mental health diagnosis described in the current version of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association that the Secretary determines to be related to military sexual trauma.(B)The term military sexual trauma means, with respect to a veteran, a physical assault of a sexual nature, battery of a sexual nature, technological abuse of a sexual nature, or sexual harassment during active military, naval, or air service..(b)Use of evidence in evaluating disability claims involving military sexual trauma(1)In generalSubchapter VI of chapter 11 of such title is amended by adding at the end the following new section:1164.Evaluation of claims involving military sexual trauma(a)Nonmilitary sources of evidence(1)In carrying out section 1154(c) of this title, the Secretary shall ensure that if a claim for compensation under this chapter is received by the Secretary for a covered mental health condition (as defined in such section) based on military sexual trauma experienced by a veteran during active military, naval, or air service, evidence from sources other than official records of the Department of Defense regarding the veteran’s service may corroborate the veteran’s account of the assault, battery, or harassment.(2)Examples of evidence described in paragraph (1) include the following:(A)Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, and physicians.(B)Pregnancy tests and tests for sexually transmitted diseases.(C)Statements from family members, roommates, other members of the Armed Forces or veterans, and clergy.(b)Behavior changes corroborating evidence(1)In carrying out section 1154(c) of this title, the Secretary shall ensure that evidence of a behavior change following military sexual trauma is one type of relevant evidence that may be found in sources described in such subsection.(2)Examples of behavior changes that may be relevant evidence of military sexual trauma include the following:(A)A request for a transfer to another military duty assignment.(B)Deterioration in work performance.(C)Substance abuse.(D)Episodes of depression, panic attacks, or anxiety without an identifiable cause.(E)Unexplained economic or social behavior changes.(c)Notice and opportunity to supply evidenceThe Secretary may not deny a claim of a veteran for compensation under this chapter for a covered mental health condition that is based on military sexual trauma without first—(1)advising the veteran that evidence described in subsections (a) and (b) may constitute credible corroborating evidence of the military sexual trauma; and(2)allowing the veteran an opportunity to furnish such corroborating evidence or advise the Secretary of potential sources of such evidence.(d)Review of evidenceIn reviewing a claim for compensation described in subsection (a)(1), for any evidence received with such claim that is described in subsection (a) or (b), the Secretary may submit such evidence to such medical or mental health professional as the Secretary considers appropriate, including clinical and counseling experts employed by the Department, to obtain a credible opinion as to whether the evidence indicates that military sexual trauma occurred.(e)Point of contactThe Secretary shall ensure that each document provided to a veteran relating to a claim for compensation described in subsection (a)(1) includes contact information for an appropriate point of contact with the Department.(f)Specialized teams(1)The Secretary shall establish specialized teams to process claims for compensation described in subsection (a)(1).(2)The Secretary shall ensure that members of teams established under paragraph (1) are trained to identify markers indicating military sexual trauma.(3)In any case in which the Secretary obtains conflicting evidence relating to the substantiation of a claim for compensation described in subsection (a)(1), the Secretary shall give more credence to the evidence that is more beneficial to the claimant.(g)DefinitionsIn this section, the terms covered mental health condition and military sexual trauma have the meanings given such terms in section 1154(c) of this title..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:1164. Evaluation of claims involving military sexual trauma..(c)Annual reports(1)In generalSubchapter VI of chapter 11 of title 38, United States Code, as amended by subsection (b), is further amended by adding at the end the following new section:1166.Annual reports on claims for disabilities incurred or aggravated by military sexual trauma(a)ReportsNot later than March 1, 2021, and not less frequently than once each year thereafter through 2027, the Secretary shall submit to Congress a report on covered claims submitted during the previous fiscal year to identify and track the consistency of decisions across regional offices.(b)ElementsEach report under subsection (a) shall include the following:(1)The number of covered claims submitted to or considered by the Secretary during the fiscal year covered by the report.(2)Of the covered claims listed under paragraph (1), the number and percentage of such claims—(A)submitted by each sex;(B)that were approved, including the number and percentage of such approved claims submitted by each sex; and(C)that were denied, including the number and percentage of such denied claims submitted by each sex.(3)Of the covered claims listed under paragraph (1) that were approved, the number and percentage, disaggregated by sex, of claims assigned to each rating percentage.(4)Of the covered claims listed under paragraph (1) that were denied—(A)the three most common reasons given by the Secretary under section 5104(b)(1) of this title for such denials; and(B)the number of denials that were based on the failure of a veteran to report for a medical examination.(5)The number of covered claims that, as of the end of the fiscal year covered by the report, are pending and, separately, the number of such claims on appeal.(6)For the fiscal year covered by the report, the average number of days that covered claims take to complete, beginning on the date on which the claim is submitted.(7)A description of the training that the Secretary provides to employees of the Veterans Benefits Administration, or such contractors or other individuals as the Secretary considers appropriate, specifically with respect to covered claims, including the frequency, length, and content of such training.(c)DefinitionsIn this section:(1)The term covered claims means claims for disability compensation submitted to the Secretary based on a covered mental health condition alleged to have been incurred or aggravated by military sexual trauma.(2)The terms covered mental health condition and military sexual trauma have the meanings given such terms in section 1154(c) of this title..(2)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by subsection (b), is further amended by adding at the end the following new item:1166. Annual reports on claims for disabilities incurred or aggravated by military sexual trauma..(d)Effective dateSubsection (c) of section 1154 of title 38, United States Code, as added by subsection (a), shall apply with respect to any claim for disability compensation under laws administered by the Secretary of Veterans Affairs for which no final decision has been made before the date of the enactment of this Act.502.Choice of sex of Department of Veterans Affairs medical examiner for assessment of claims for compensation relating to disability resulting from physical assault of a sexual nature, battery of a sexual nature, or sexual harassment(a)In generalSubchapter VI of chapter 11 of title 38, United States Code, as amended by section 501, is further amended by inserting after section 1164, as added by section 501, the following new section:1165.Choice of sex of medical examiner for certain disabilities(a)In generalThe Secretary shall ensure that a veteran who requires a medical examination from a covered medical provider in support of a claim for compensation under this chapter for a mental or physical health condition that resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment may designate the sex of the medical provider who provides such medical examination.(b)Covered medical providersFor purposes of this section, a covered medical provider is any medical provider who is employed by the Department or is under any contract with the Department to provide medical examinations for the purpose of assessing a claim for compensation under this chapter.(c)NoticeBefore providing any medical examination for a veteran in support for a claim described in subsection (a), the Secretary shall notify the veteran of the veteran’s rights under subsection (a)..(b)Clerical amendmentThe table of sections at the beginning of chapter 11 of such title, as amended by section 501, is further amended by inserting after the item relating to section 1164 the following new item:1165. Choice of sex of medical examiner for certain disabilities..503.Secretary of Veterans Affairs report on implementing recommendations of Inspector General of Department of Veterans Affairs in certain report on denied posttraumatic stress disorder claims related to military sexual traumaNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House a report on the progress of the Secretary in implementing the recommendations from the report of the Inspector General of the Department of Veterans Affairs entitled Denied Posttraumatic Stress Disorder Claims Related to Military Sexual Trauma (17–05248–241). September 15, 2020Reported with an amendment